              Case 1:15-cv-06605-JMF-OTW Document 160 Filed 08/07/19 Page 1 of 2




                                            THE CITY OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                         SABITA KRISHNAN
Corporation Counsel                            100 CHURCH STREET                                   Phone: 212.356.2273
                                               NEW YORK, NY 10007                                      Fax:212.356.2038
                                                                                                  skrishna@law.nyc.gov
                                                                     August 7, 2019

        Via Electronic Filing
        Hon. Jesse M. Furman
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                       Re: The State of New York Ex. Rel. Vinod Khurana and the City of New York Ex
                       Rel. Vinod Khurana v. Spherion Corp. (N/K/A SFN Group, Inc.), 15 cv 6605
                       (JFK)

        Dear Judge Furman:

                        I write on behalf of Interested Party the City of New York (the “City”) further to
        the City’s letter dated July 31, 2019 to respectfully request, for the reasons set forth below, that
        your Honor issue an order providing that the Records Management unit may allow undersigned
        attorney to view documents that are currently under seal in this matter.

                       All of the documents that are currently sealed are documents the City produced in
        response to a document request served on the City by Plaintiff-Relator Vinod Khurana. Many of
        those documents are from the files of the New York City Department of Investigation (the
        “NYCDOI”) relating to the CityTime criminal investigation jointly conducted by the NYCDOI
        and the office of the United States Attorney for the Southern District. The City is reviewing the
        documents that are currently sealed to determine if any should continue to remain sealed.
        However, there is at least one docket entry that indicates sealed documents that neither the City
        nor counsel for Plaintiff-Relator can definitively identify based on our records. The City
        submitted a number of documents to Magistrate Judge Frank Maas for in-camera review in
        connection with certain discovery disputes and it is possible that Judge Mass sealed these
        documents after the in-camera review. Accordingly, in order to be able to confirm the
        documents that are currently sealed, and which would be unsealed as provided for by your
        Honor’s July 19, 2019 Order, the City respectfully requests that your Honor issue an order
     Case 1:15-cv-06605-JMF-OTW Document 160 Filed 08/07/19 Page 2 of 2



providing that the Records Management unit may allow undersigned attorney to view documents
that are currently under seal in this matter.

                                                            Respectfully submitted,

                                                            /s/ Sabita Krishnan__________
                                                            Sabita Krishnan
                                                            Assistant Corporation Counsel

 Application GRANTED. The Sealed Records department may allow counsel to view
 documents that are currently under seal in this matter. For the avoidance of doubt, the Court
 reminds all parties that in accordance with Paragraphs 7(C)-(D) of the Court's Individual Rules
 and Practices, any party moving for leave to maintain any documents under seal or in redacted
 form should provide the Court with electronic copies of any such documents in unredacted
 form (in the case of documents proposed to be sealed in full) or with proposed redactions
 highlighted (in the case of documents proposed to be filed publicly in redacted form). If such
 copies are too voluminous to attach to an email, the party should deliver them to the Court on a
 CD-ROM (not a flash drive). The Clerk of Court is directed to terminate ECF No. 159.



                                                                           SO ORDERED.




                                                                           August 7, 2019




                                                2
